Citation Nr: 0719660	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-23 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from August 1953 to 
October 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied service connection for bilateral hearing 
loss, tinnitus, and the residuals of a left knee injury.  The 
veteran was afforded a personal hearing before a RO Decision 
Review Officer (DRO) in October 2004.  A transcript of the 
hearing is associated with the claims folder.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested in service or 
within one year of service discharge, and the preponderance 
of medical evidence is against the finding that the veteran's 
current bilateral hearing loss disability is etiologically 
related to his active service, to include in-service noise 
exposure.

2.  Tinnitus was not manifested in service, and the 
preponderance of medical evidence is against the finding that 
the veteran's current tinnitus is etiologically related to 
his active service, to include in-service noise exposure.

3.  A disability of the left knee is not currently shown.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  A disability of the left knee (claimed as arthritis) was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in January 2004.  
The RO's February 2003 notice letter informed the veteran 
that he could provide evidence to support his claims for 
service connection or location of such evidence and requested 
that he provide any evidence in his possession.  The notice 
letter notified the appellant that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send records pertinent to his claims, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  Letters from the RO dated in March and September 
2006 provided similar notice.  It is the Board's conclusion 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  The March 2006 letter fully 
addressed the Dingess requirements.  In any event, as the 
claims are denied, any matter as to the assignment of a 
disability rating or effective date is moot.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical records are associated with claims file.  
Post-service treatment records and reports from Dallas VA 
Medical Center (VAMC) and Advanced Hearing Center have also 
been obtained.  The veteran has provided a history of 
treatment from Dallas VAMC since 2000 but that the claims 
file only contains records from March 2001.  In this regard, 
the RO recognized this oversight and made a specific request 
to the Dallas VAMC for any records dated between 2000 and 
March 2001.  The Dallas VAMC responded in December 2006 that 
there were no such records.  The veteran was advised of this 
negative development in a March 2007 Supplemental Statement 
of the Case.  The appellant has not identified any additional 
medical evidence.  The veteran was afforded a VA audiological 
examination in May 2004.  A VA examination of the left knee 
is not warranted as the veteran is not shown to have received 
treatment for, or a diagnosis of, a left knee disorder during 
service, and the claims file does not currently contain 
competent evidence showing that he has a left knee disorder, 
and/or that the claimed condition is related to his service.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2006); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.


Service Connection

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. 
§ 3.303(a).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss (organic diseases of the nervous 
system) or arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2006).

Hearing loss and tinnitus

The veteran maintains that his currently diagnosed bilateral 
hearing loss and tinnitus are the direct result of his active 
service.  He asserts that he experienced a significant amount 
of in-service acoustic trauma from firearms and working 
around heavy tractors without the benefits of hearing 
protection.  Alternately, he contends that his hearing loss 
and tinnitus were caused by being slapped in both ears by a 
drill instructor.

Service medical records are negative for any findings of 
treatment or diagnosis of bilateral hearing loss or tinnitus.  
Although a July 1955 Report of Medical History indicated that 
the veteran complained of ears, nose, and throat trouble, the 
examining physician did not identify any chronic disability 
manifested by hearing loss or tinnitus.  However, sick call 
treatment records do reference the veteran having problems 
with his tonsils and injuring his nose while boxing.  On 
examination pending service discharge in October 1955, the 
veteran's hearing by spoken and whispered voice was 15/15 
bilaterally.  His ears and drums were normal.  There were no 
findings pertaining to complaints of tinnitus or hearing 
loss.

The report of a May 2004 VA audiology examination showed an 
average loss of 51 decibels in the right ear and a loss of 60 
decibels in the left ear.  The examination report also makes 
findings pertaining to complaints of constant tinnitus and a 
diagnosis of the same.  Current bilateral hearing loss for VA 
purposes and a diagnosis of tinnitus have therefore been 
established.  See 38 C.F.R. § 3.385 (2006).

The available service personnel records show that the veteran 
was provided training with the M-1 rifle, and that he was 
assigned to a tractor battalion.  The Board will therefore 
concede that the veteran suffered some acoustic trauma during 
his active military service.  

As discussed above, the report of the veteran's service 
discharge examination shows that his ears and drums were 
normal.  Although he was not afforded an audiometric 
examination, he was administered whispered voice and spoken 
voice tests in which he was found to be able to detect the 
sound of a whispered and spoken voice at 15 feet.  His scores 
bilaterally were 15/15.  No findings were made with respect 
to complaints of hearing loss and/or tinnitus.  Post-service 
medical evidence of hearing loss and tinnitus is first 
documented in 2004, which is nearly 50 years post service.  

In sum, the Board finds that there is no evidence of hearing 
loss for VA purposes shown in service or within one year of 
service discharge.  There is also no evidence of tinnitus in 
service.  The threshold question therefore is whether there 
is sufficient medical evidence to establish an etiological 
link between the veteran's current hearing loss and tinnitus 
and his in-service acoustic trauma.  The preponderance of the 
evidence is against this aspect of the veteran's claim.

In support of his claim for service connection, the veteran 
submitted a May 2004 medical opinion from M.M. Hinrichs, 
Au.D., who is affiliated with the Advanced Hearing Center.  
Dr. Hinrichs indicated that the veteran gave a history of 
noise exposure during his active military service, to include 
exposure to firearms and tractors without the benefit of 
hearing protection.  He also noted that the veteran provided 
a history of bilateral physical trauma resulting in drainage.  
He added that a recent audiological evaluation had shown a 
"precipitous bilateral sensorineural hearing loss."  Dr. 
Hinrichs stated that the audiological findings were 
consistent the veteran's history and were "most likely" 
associated with noise induced hearing loss as a result of 
acoustic trauma in service.  There is no indication that she 
reviewed or considered the veteran's service discharge 
examination or that she reviewed the available medical 
evidence.  

On the other hand, a May 2004 VA audiology examination was 
conducted by an audiologist who took into consideration the 
veteran's service discharge examination.  The examiner opined 
that neither the veteran's hearing loss nor his tinnitus were 
a result of his active military service.  He observed that 
the service medical records were negative for hearing loss 
and tinnitus, and that the veteran's hearing had been found 
to be normal at service discharge.  Pointing to those two 
factors, the examiner opined that it was "less likely than 
not" that the veteran's current hearing loss and/or tinnitus 
was related to his active military service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In the present case, the Board finds that the opinion 
rendered in the May 2004 VA audiology examination is more 
probative than the opinion rendered by 
Dr. Hinrichs.  The opinion contained in the VA audiology 
examination was made based on a complete review of the 
record.  Rationale for the opinion was provided, which 
included a discussion of the evidence.  On the other hand, 
Dr. Hinrichs' opinion was rendered without the benefit of 
reviewing the veteran's service medical records.  The 
rationale that Dr. Hinrichs used to support her conclusion 
was based solely on the current audiologic findings.  

The Board acknowledges that the veteran himself has claimed 
he currently has bilateral hearing loss and tinnitus arising 
from in-service acoustic trauma.  However, the Board notes 
that as a layman, the veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Finally, the Board has reviewed a November/December 2003 
article from The Graybeard, which was submitted by the 
veteran.  The article is titled "Hearing Loss and the 
'Presumptive Period'."  The article explains the 
nature/relationship between acoustic trauma and the 
development of hearing loss many years later.  However, this 
article is too general in nature to provide, alone, the 
necessary evidence to show that the veteran's hearing loss is 
related to his active service.  See Sacks v. West, 11 Vet. 
App. 314, 316-17 (1998).  The Court has held that the medical 
treatise (textbook, or article) must provide more than 
speculative, generic statements not relevant to the veteran's 
claim but must discuss generic relationships with a degree of 
certainty for the facts of a specific case.  Wallin v. West, 
11 Vet. App. 509, 514 (1998).  The article in the current 
case does not provide statements for the facts of the 
veteran's specific case.  Therefore, the Board concludes that 
it does not show to any degree of specificity a relationship 
or connection between the veteran's current hearing loss and 
his active service, to include acoustic trauma.

Left knee

The veteran claims that he suffers from left knee disability 
(arthritis) due to an in-service injury.  He says he felt his 
knee pop after he jumped into an embankment filled with 
water.  He states his treatment was limited to the use of an 
Ace bandage.  He avers that he has experienced chronic left 
knee pain since that time, but that his post-service 
treatment has also been limited to the use of an Ace bandage.

Service medical records show that the veteran was seen in 
October 1954 for complaints of his "right" knee catching.  
An Ace bandage was prescribed.  There was no reference to the 
left knee or indication that the veteran suffered any type of 
injury.  He was seen again for a "catch" in the right knee 
in June 1955.  A July 1955 Report of Medical History 
indicated that the veteran complained of a trick or locked 
knee.  His service discharge examination (October 1955) 
indicated that his lower extremities were normal.  However, 
he was noted to have scars on his right and left knees.  The 
service medical records contain no findings with respect to 
complaints, treatment, or diagnosis of a left knee 
disability.  

After service, there is no record of treatment for a 
disability of the left knee.  Outpatient treatment records 
from the Dallas VAMC make no reference to a left knee 
disability, to include arthritis.  The Board notes that the 
veteran gave history of having his knee X-rayed at the Dallas 
VAMC.  However, as noted above, the veteran's complete record 
from that facility has been obtained.  The veteran denies any 
other post-service source of treatment.  In other words, 
there is no competent post-service medical evidence 
documenting any of disability of the left knee.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Chelte v. Brown, 10 Vet. App. 268, 271 
(1997) (a condition or injury occurred in service alone is 
not enough, there must be a current disability resulting from 
that condition or injury), Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of a present 
disability, there can be no valid claim).  Although the 
veteran has expressed his own opinion that he currently 
suffers from the residuals of a left knee injury (arthritis), 
the Court has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence to substantiate the claim of service connection for 
the residuals of a left knee injury, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for residuals of a left 
knee injury is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


